MAZE, Judge,
concurring:
I agree with the result reached by the majority, but on slightly different grounds. As the majority correctly notes, Peter agreed to pay $6000 per month for the support of his three daughters. At the time he executed this agreement, he was aware that this amount was in excess of the amount required under Kentucky’s Child Support Guidelines. It is well-established that parties may agree to support in *103excess of the Guidelines. Pursley v. Pursley, 144 S.W.3d 820, 825 (Ky.2004). Such agreements are an enforceable contract between the parties, and it is not the place of the courts to disturb it absent some showing of fraud, undue influence, overreaching or manifest unfairness. Id. at 826. Peter does not make any such showing.
The difficulty in this case arises because the agreement provides for support in the amount of $6000 for all three children, but does not include provisions for modification of upon emancipation of one or more, but not all of the children. However, KRS 403.213(3) provides that provisions for support shall be terminated by emancipation of the child “[u]nless otherwise agreed in writing or expressly provided in the de-cree_” In this case, the trial court properly considered the emancipation of the two older daughters as a basis for modification of the agreement’s provisions regarding child support.
Nevertheless, the trial court heard evidence and made extensive findings regarding the reasonable needs of the remaining daughter. As the majority correctly holds, the trial court has the authority to deviate from the child support guidelines when it provides written findings of facts to support the amount ordered. Downing v. Downing, 45 S.W.3d 449, 454 (Ky.App.2001). Although I might quibble with some of these expenses, I agree with the majority that the trial court’s findings are supported by substantial evidence and were not an abuse of its discretion. With the exception of the allowance for purchasing a car, the trial court noted that the claimed expenses were consistent with the standard of living established for the child during and after the marriage.
Furthermore, the record shows that Cindy actually purchased cars for the two older daughters when each turned 16. The trial court allowed a reasonable amount for Cindy to purchase a car for the youngest daughter. And as the majority correctly notes, Peter may be able to seek a reimbursement of this portion of the support if Cindy does not actually make the purchase. Although the total amount of support for one child seems high to me, I agree with the majority that it was supported by sufficient findings of fact and did not constitute an abuse of discretion.